DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2020 and 6/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 12 objected to because of the following informalities:  Ln.2 discloses “an radio” it should be “a radio”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200295973-A1 to Choi from here on Choi-973 in view of US20140211740-A1 to Berggren.

Regarding claim 1 Choi-973 teaches A method of wireless communication at a User Equipment (UE), comprising (Fig. 2, P.57, discloses a method and device for wireless communication at UE): receiving a configuration to transmit one or more sounding reference signals (SRSs) based on a downlink control information (DCI) (Fig. 11, P.126 and 130, discloses receiving a configuration to transmit one or more sounding reference signals (SRS) based on downlink control information DCI described as the SRS generation parameters configured for the allocated SRS as part of the DCI without adding additional overhead); receiving an indication of a plurality of non-contiguous resource blocks (RBs) based on the DCI (P.130, Lns. 1-

Berggren teaches teaches...wherein the first set of one or more RBs and the second set of one or more RBs are separated by a distance of at least one RB (P.39, discloses wherein the first set of one or more RBs and the second set of one or more RBs are separated by a distance of at least one RB described as SRS shifted SRS where the new SRS is shifted for a predefined).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Choi-973 by incorporating the teachings of Berggren because the method facilitates transmission of sounding reference signal on an uplink carrier shifting SRS creating an extended region creating at least one additional RB (Berggren, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 5 Choi-973 and Berggren teach the method of claim 1, Choi-973 teaches...wherein the first SRS is in a first symbol within a first slot and the second SRS is in a second symbol within the first slot (P.119 discloses the first SRS is a first symbol within a first slot and the second SRS is a second symbol within the first slot described as the SRS in each OFDM symbol are transmitted within the same slot), wherein the first symbol, the first slot, and the second symbol are determined based in part on one or more of the configuration and one or more fields in the DCI (Fig. 14, P.28 discloses the symbols being determined bases in part on one or more of the configuration and one or more fields in the DCI).

Regarding claim 7 Choi-973 and Berggren teach the method of claim 1, Choi-973 teaches...further comprising: receiving a hopping pattern indication of a hopping pattern associated with the first set of one or more RBs and the second set of one or more RBs (Fig. 13, P. 158 discloses receiving a hopping pattern indication of a hopping pattern associated with the first set of one or more RBs and the second set of one or more RBs described as intra-slot hopping configuration transmitted the start RB the number of configured SRS symbols transmission slot, index end symbol position index and the symbol hopping cycle; configuration example eq 2.).

Regarding claim 11 Choi-973 and Berggren teach the method of claim 7, Choi-973 teaches...wherein the hopping pattern is indicated based on the DCI (P.160, discloses  the hopping pattern is indicated based on the DCI).


Regarding claim 12 Choi-973 and Berggren teach the method of claim 7, Choi-973 teaches...wherein the hopping pattern is indicated as one of a range of hopping patterns received using one or more the configuration, an radio resource control (RRC) signaling, or at least one field in the DCI (P.160 discloses the hopping pattern is indicated as one of a range of hopping patterns received using one more configuration, or at least one field in the DCI ).

Regarding claim 15 Choi-973 teaches an apparatus for wireless communication at a User Equipment (UE) (Fig. 2, P.57, discloses a method and device for wireless communication at UE), comprising: a memory; and at least one processor coupled to the memory and configured to (P.59, discloses a memory and at least one processor coupled to the memory and configured to receive instructions for processing):receive a configuration to transmit one or more sounding reference signals (SRSs) based on a downlink control information (DCI) (Fig. 11, P.126 and 130, discloses receiving a configuration to transmit one or more sounding reference signals (SRS) based on downlink control information DCI described as the SRS generation parameters configured for the allocated SRS as part of the DCI without adding additional overhead); receive an indication of a plurality of non-contiguous resource blocks (RBs) based on the DCI (P.130, Lns. 1-8, discloses receiving an indication of a plurality of non-contiguous resource blocks (RBs) based on DCI described as intra-slot hopping indication in the DCI ); transmit a first SRS on a first set of one or more RBs of the plurality of non­contiguous RBs; and transmit a second SRS on a second set of one or more RBs of the plurality of non-­ contiguous RBs  (P.143 discloses the transmitting a first SRS on a first and second set of one or more RBs of the plurality of non-

Berggren teaches teaches...wherein the first set of one or more RBs and the second set of one or more RBs are separated by a distance of at least one RB (P.39, discloses wherein the first set of one or more RBs and the second set of one or more RBs are separated by a distance of at least one RB described as SRS shifted SRS where the new SRS is shifted for a predefined).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Choi-973 by incorporating the teachings of Berggren because the method facilitates transmission of sounding reference signal on an uplink carrier shifting SRS creating an extended region creating at least one additional RB (Berggren, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US-20200295973-A1 to Choi from here on Choi-973 and US20140211740-A1 to Berggren in view of US-20160007343-A1 to Yang and US-20190313377-A1 to Abdoli.

Regarding claim 2 Choi-973 and Berggren teach the method of claim 1, but do not teach...further comprising: determining one or more groups of contiguous physical RBs (PRBs) including one or more RBs in the indication of the plurality of non-contiguous RBs; and determining a number of RBs for the first set of one or more RBs and the second set of one or more RBs based on a corresponding number of RBs in the one or more groups of contiguous PRBs for a data transmission.

Yang teaches... further comprising: determining one or more groups of contiguous physical RBs (PRBs) including one or more RBs in the indication of the plurality of non-contiguous RBs (Fig. 8, P. 70, discloses determining one or more groups of contiguous physical RBs including one or more RB’s in the indication of the plurality of non-contiguous RBs described as the LTE-A ability to allocate one contiguous resource to an UE and can also allocate a plurality of non-contiguous resources); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Choi-973 and Berggren by incorporating the teachings of Yang because the method allows for the receiving an uplink signal being a control channel signal including a resource allocation field and receiving an uplink signal indicating a resource indication value to corresponding to the starting block and length of contiguously allocated resources (Yang, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Abdoli teaches and determining a number of RBs for the first set of one or more RBs and the second set of one or more RBs based on a corresponding number of RBs in the one or more groups of contiguous PRBs for a data transmission (P.26, discloses determining a number of RBs for the first set of one or more RBs and the second set of one or more RBs for data transmission described the UE able to receive transmission in one or more RBs signaled by the start and its length or virtually allocated the mapping, a reference bundle of PRBs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Choi-973 and Berggren by incorporating the teachings of Abdoli because the method facilitates transmission a first and second bandwidth for data transmission carried by DCI and reference RBs with bandwidth assign to each (Abdoli, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200295973-A1 to Choi from here on Choi-973 and US20140211740-A1 to Berggren, US-20160007343-A1 to Yang and US-20190313377-A1 to Abdoli in view of US-20200245314-A1 to Hwang.

Regarding claim 3 Choi-973, Berggren, Yang and Abdoli teach the method of claim 2, Berggren teaches...wherein the number of RBs for the first set of one or more RBs and the 

Hwang teaches... wherein for a group of contiguous PRBs for the data transmission that is less than the integer number, a corresponding SRS is transmitted using a corresponding set of RBs that is increased to the integer number (P.136, discloses a group of contiguous PRBs for the data transmission that is less than the integer number corresponding SRS is transmitted using a set or RBs that is increased to the integer number described as a scaled procedure where the RIV value is scaled up or down to match the length of the allocated RBs ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Choi-973, Berggren, and Abdoli by incorporating the teachings of Hwang because it allows transmitting and receiving a data channel acquiring a resource indicating a resource indication value RIV scaling to first length or second length and the scaling factor may be a non-negative integer (Hwang, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 4 Choi-973, Berggren, Yang, Abdoli and Hwang teach the method of claim 3, Berggren teaches...wherein the integer number is received from a base station or is pre-configured in the UE (P.34 discloses the integer number is received from a base station or a pre-configured in the UE described as predefined SRS region defined and transmitted by the eNodeB ).

Claims 6, 8, 9, and 10 rejected under 35 U.S.C. 103 as being unpatentable over US-20200295973-A1 to Choi from here on Choi-973 and US20140211740-A1 to Berggren in view of US-20200366531-A1 to Choi from here on Choi-531.

Regarding claim 6 Choi-973 and Berggren teach the method of claim 1,  Choi-973 teaches...wherein the first symbol, the first slot, the second symbol and the second slot are determined based in part on one or more of the configuration and one or more fields in the DCI (Fig. 14, P.28 discloses the first symbol the first slot, the second symbol and the second slot are determined based in part on one or more field of the DCI;  described as  ) but does not teach... wherein the first SRS is in a first symbol within a first slot and the second SRS is in a second symbol within a second slot.

Choi-531 teaches... wherein the first SRS is in a first symbol within a first slot and the second SRS is in a second symbol within a second slot (P.150 discloses the first SRS is in a first symbol within a first slot and the second SRS is in a second symbol within a second slot described as transmitting the first symbol on K and second symbol in K+1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Choi-973 and Berggren, by incorporating the teachings of Choi-531 because it allows transmitting sounding reference signals in a first slot and transmitting an SRS symbol in a second slot as part of a mechanism for transmission of non-colliding symbols with a hopping pattern. (Choi-531, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 8 Choi-973 and Berggren teach the method of claim 7, but does not teach...wherein the first SRS and the second SRS are transmitted using the hopping pattern.

Choi-531 teaches... wherein the first SRS and the second SRS are transmitted using the hopping pattern (P. 95 discloses the first SRs and the second SRS are transmitted using the hopping pattern).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Choi-973 and Berggren, by incorporating the teachings of Choi-531 because it allows transmitting sounding reference signals in a first slot and transmitting an SRS symbol in a second slot as part of a mechanism for transmission of non-colliding symbols with a hopping pattern. (Choi-531, Abs). The motivation is that by 

Regarding 9 claim Choi-973 and Berggren teach the method of claim 7, Choi-973 teaches... wherein the first symbol and the second symbol are determined based in part on one or more of the configuration and one or more fields in the DCI, but does not teach...wherein the first set of RBs is in a first symbol and a second set of RBs is in a second symbol,

Choi-531 teaches... wherein the first set of RBs is in a first symbol and a second set of RBs is in a second symbol (P.150 discloses the first SRS is in a first symbol within a first slot and the second SRS is in a second symbol within a second slot described as transmitting the first symbol on K and second symbol in K+1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Choi-973 and Berggren, by incorporating the teachings of Choi-531 because it allows transmitting sounding reference signals in a first slot and transmitting an SRS symbol in a second slot as part of a mechanism for transmission of non-colliding symbols with a hopping pattern. (Choi-531, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability,

Regarding claim 10 Choi-973, Berggren, and Choi-531 teach the method of claim 9, Choi-973 teaches...wherein the first set of RBs and the second set of RBs are mapped using the hopping pattern (P. 158, discloses the first set of RBs and the second set of RBs are mapped using the hopping pattern described as performing intra-slot hopping configuration).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US-20200295973-A1 to Choi from here on Choi-973 and US20140211740-A1 to Berggren in view of US-20200350950-A1 to Yao.

Regarding claim 13 Choi-973, and Berggren teach the method of claim 11, but do not teach...wherein the DCI indicates the hopping pattern, and wherein the hopping pattern indicates hopping within a group of contiguous PRBs allocated for a data transmission.

Yao teaches... wherein the DCI indicates the hopping pattern, and wherein the hopping pattern indicates hopping within a group of contiguous PRBs allocated for a data transmission, (P.58-60 discloses the DCI indicates hopping pattern within a group of contiguous PRBs see equation 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Choi-973 and Berggren, by incorporating the teachings of Yao because it allows transmitting parameters X duration of the physical resource block, Y corresponding to hopping period, and Z frequency hopping indication (Yao, ,

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US-20200295973-A1 to Choi from here on Choi-973 and US20140211740-A1 to Berggren in view of WO-2017166998-A1 to Li.

Regarding claim 14 Choi-973 and Berggren teach the method of claim 1, but do not teach...wherein the indication of the plurality of non-contiguous RBs is an allocation of the plurality of non-contiguous RBs for a data transmission.

Li teaches... wherein the indication of the plurality of non-contiguous RBs is an allocation of the plurality of non-contiguous RBs for a data transmission (P.88, discloses the indication of the plurality of non-contiguous RBs is allocation of the plurality of non-contiguous RBs for data transmission described predefined interlaces to the UE for uplink transmission when the RBs required for transmission and where the non-contiguous RBS for each of the one or more interlaces is available).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Choi-973 and Berggren, by incorporating the teachings of Li because it allows allocating the set or RBs in a set of predefined interlaces defining a unique plurality of non-contiguous RBs selected from a set of contiguous RBs (Li, 90 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 U, R1-1701699 discloses SRS Design for CSI acquisition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476